Per Curiam.
The plaintiff in error being indicted and arraigned for the commission of a misdemeanor, pleaded guilty in open court.
Some days afterwards he applied to the court to be permitted to withdraw such plea and to traverse .the, charge. This motion was refused, and it is now insisted that in so doing the court committed an error in law.
*490We find no basis for this appellate procedure. When an application is made in a criminal case to recall a plea of guilty and to plead de novo, it is a matter addressed to the discretion of the court. This has always been thé doctrine prevailing from the earliest times in this state. Any other rule would be replete with mischief. By its force a defendant could plead guilty, and then, after the witnesses on the part of the state had been discharged, could come into court and claim as a right to take back his confession of guilt, and put the state to its proof. Fortunately, such is not the practice.
When the defendant in this case asked to plead anew, the application was addressed to the discretion of the court; the action of the court, under such circumstances, is not appeal-able, consequently this writ must be dismissed.